DETAILED ACTION
	This non-final office action in response to Applicant’s amendment request for continued examination filed February 8, 2021.  Applicant’s February 8th amendment amended claims 1, 2, 6, 7, 14, 19 and canceled claims 4 and 15.  Currently claims 1-3, 5-14 and 16-22 are pending.  Claims 1, 14 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2020 has been entered.
 


Response to Amendment
	The objection to the Title in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1-3, 5-14 and 16-22 in the previous office action is maintained.



Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive (no new arguments were submitted as part of the request for continued examination filed February 8th). Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groups of abstract ideas (Remarks:  Page 12), the claims integrate the abstract idea in to a practical application (i.e. improved user interface; Remarks:  Pages 13, 14; Specification Figure 3B) and the claims recite significantly more than the abstract idea (similar to Bascom, DDR decisions:  Remarks:  Pages 16, 17, 19, 20).
	
Initially it is noted that Applicant’s argument did not address the 35 U.S.C. 101 rejection of claims 1-3, 5-14 and 16-22 as being directed to an abstract idea without significantly more, specifically directed to a mental process.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated grouping of abstract ideas, the examiner respectfully disagrees.
The independent claim are directed to the abstract idea of assigning tasks to human users and tracking the performance of tasks by human users.  The claims are clearly directed to an abstract idea whose express purposes is organizing human activity, namely assigning tasks to human users.
The recited generic computing elements are merely used to receive, display and process information.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's task 

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
Initially, as discussed with applicant in at least the last interview, the examiner agrees that Specification Figure 3B best represents the disclosed invention however none of the claims positively recite the specific graphical user interface included as a part of Microsoft Outlook email client as disclosed in Figure 3B.  
They newly recited "meeting completion engine" and “collaboration application” are at best software for performing the claimed method steps and does not integrate the abstract idea into a practical application nor does these “engines” represent a graphical user interface much alone an improved graphical user interface as argued.
Examiner repeats his suggestion to positively recite the graphical user interface disclosed in at least Figure 3B and to present support that this specific interface represents an improved graphical user interface (see at least Subject Matter Eligibility Example 37) to overcome this rejection.
The claims are directed to a well-known business practice – human task assignment.  While the claims may represent an improvement to the business process of assigning human task based on messages/communications they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor device (Claim 1, Claim 19 preamble only), memory (Claim 1 only), computer readable medium having instructions (Claim 19 only) meeting ‘engine’ (Claims 1, 14, 19, software), tracking interface (Claims 1, 14, 19, software, data output).  These generic computer hardware merely performs generic computer functions of receiving, processing and presenting data and represent a purely conventional 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

As for Step 2B the recitation of generic processor device (Claim 1, Claim 19 preamble only), memory (Claim 1 only), computer readable medium having instructions (Claim 19 only) meeting ‘engine’ (Claims 1, 14, 19, software), tracking interface (Claims 1, 14, 19, software, data output) the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

In response to Applicant's arguments that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to DDR/Bascom in that the solve an internet centric problem, the examiner respectfully disagrees. 
More specifically Applicant argues that the newly claimed “meeting completion engine“ (software per se) overcomes an internet-centric problem with automating meetings and action items 
In DDR Holdings, the Federal Circuit, applying the Alice analytical framework, upheld the validity of DDR’s patent on its webpage display technology. The court found that "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Further that the invention established an "inventive concept" for resolving an Internet-centric problem. The instant application is directed to a graphical user interface enabling a user to assign tasks to other users. The instant application does not recite a computer network of any kind much alone provide a solution to a problem that is necessarily rooted in computer technology in order to overcome a problem arising in the realm of computer networks. Assigning tasks to users, including tasks related to meetings, is old and very well-known well prior to the advent of computers, computer technology or computer networks. Accordingly the claims are not similar to those found patentable in the DDR Holdings V. Hotels.com decision and are therefore not patent eligible under 35 U.S.C. 101. 
Similar in the Bascom Global Internet vs. AT&T Mobility, the court found that the combination of additional elements, and specifically "the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System for Automatically Assigning Meeting Action Items Based on Natural Language Processing of Meetings Email Messages.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent Claims 1, 14 and 19, the claims are directed to the abstract idea of human task assignment and performance tracking.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, assigning action items (tasks) to human users (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to assigning action items to users.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  All of the steps of “accessing”, “processing”, “assigning”, “generating”, ‘incorporating” and “transmitting” recite assigning tasks to human are also directed to an abstract idea.  
The intended purpose of independent claims 1, 14 and 19 appears to be to enable one to assign tasks to human user(s) based on meeting message content.  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the first user (who is a person) and additional limitations of generic computer elements: processor device (Claim 1, Claim 19 preamble only), memory (Claim 1 only), computer readable medium having instructions (Claim 19 only) meeting ‘engine’ (Claims 1, 14, 19, software), ‘collaboration application’ (Claims 1, 14, 19, software), and tracking interface (Claims 1, 14, 19, software, data output). See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract Alice, 573 U.S. 208, 223.  Generic computers performing generic 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of processing the first message to processing the first message to identify a first action item, assigning the first action to the first user,  generating supplemental content, and incorporating supplemental content item all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processing device (Claim 1, Claim 19 preamble only), memory (Claim 1 only), computer readable medium having instructions (Claim 19 only), ‘engine’ (Claims 1, 14, 19, software), ‘application’ (Claims 1, 14, 19, software), and interface (Claims 1, 14, 19, software, data output)  nothing in the claimed steps precludes the step from practically being performed in the mind.  For example a user can readily ‘process’ a message to identify a first action item and a first user associated with an action item, assign the first action item to the first user, and generate ‘supplemental content’ corresponding to assignment of the first action item to the first user as claimed.  The claim does not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of acessing a first message in relation to a meeting and transmitting the message to the first user are directed to insignificant pre-solution activity (i.e. data gathering). The mere nominal recitation of a generic 
The claims do not integrate the abstract idea into a practical application.  The claims recite the combination of additional elements memory configured to receive a message data, a processor to perform the method steps.  The generic memory, processor and ‘engine’ (software) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2, 3, 5-13, 16-18, and 20-22, the dependent claims are directed to the abstract idea of assigning action items (tasks) to human users claimed in independent claims 1, 14 and 19.  
Claim 2 further limits the abstract by receiving selection of a selectable control (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea identifying a second action item and tracking performance of the second action item (a more detailed abstract idea remains an abstract idea). Claim 5 further limits the abstract idea by identifying a content item related to the first action (a more detailed abstract idea remains an abstract idea). Claims 6 and 16 limit the abstract idea by incorporating the content item into the message (a more detailed abstract idea remains an abstract idea).  Claim 7 limits the abstract idea by identifying content related to the first action item based on an association between the content and the first user (a more detailed abstract idea remains an abstract idea).  Claims 8 and 17 further limit the abstract idea by identifying a second user and identifying content related to the first action item (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by processing the first message, tracking performance of the first action item and presenting an action tracking interface (a more detailed abstract idea remains an abstract idea).  Claim 10 limits the abstract idea by receiving an action item update and providing a notification to the first user (insignificant post-solution activity).  Claim 11 further limits the abstract idea by depicting action items assigned to the first user (insignificant post-solution activity). Claim 12 further limits the abstract idea by depicting one or more action items associated with the meeting (insignificant 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-3, 5-14, and 16-22, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623